Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES

  SHOW ME HOSPITALITY, LLC,

            Plaintiff,

  v.

  TIM HORTONS USA, INC.,

        Defendant.
  _______________________________/

  TIM HORTONS USA INC.,

            Counter-Plaintiff,
  v.

  SHOW ME HOSPITALITY, LLC

            Counter-Defendant,

  ERIC D. SIGURDSON,

        Third Party Defendant.
  _______________________________/

         TIM HORTONS USA, INC.’S MOTION TO STRIKE PLAINTIFF SHOW ME
       HOSPITALITY, LLC’S EXPERT DANIEL KORCZYK AND HIS EXPERT REPORT

            Defendant, Tim Hortons USA Inc. (“THUSA”), files this Motion to Strike Plaintiff Show

  Me Hospitality, LLC’s Expert Daniel Korczyk and his Expert Report, and as grounds therefor

  states.

                                           INTRODUCTION

            Plaintiff, Show Me Hospitality, LLC “(Show Me” or “Plaintiff”), served the first iteration

  of its expert report of Daniel Korczyk (“Korczyk”) on March 26, 2018 (the “Initial Expert
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 2 of 9
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


  Report”).1 The Expert Report was based on a lost profits analysis. Thereafter, on March 29,

  2018, this Court issued its Order on Defendant’s Motion to Dismiss and Motion to Strike striking

  from Show Me’s complaint claims for liquidated damages, consequential damages, indirect or

  special damages, lost profits and/or lost opportunity costs. [DE 37 at 12]. As a result of this

  Court’s Order on Defendant’s Motion to Dismiss and Motion to Strike, on May 7, 2018, Show

  Me served its Supplemental Expert Report of Daniel Korczyk (the “Supplemental Expert

  Report”).2 Ignoring this Court’s prior ruling, Plaintiff’s Supplemental Expert Report continues to

  calculate damages which attempt to monetize Plaintiff’s purported lost profits and Plaintiff’s

  purported “lost opportunity.” In fact, Plaintiff’s expert conceded at deposition that his damage

  theory and calculations (which assume liability) are Plaintiff’s “lost opportunity” to sell its

  business at the price he calculated, i.e. $11 million. (Korczyk depo. 84:4-15).3 And, Plaintiff

  contends that it still seeks recovery under its expert’s initial report which is plainly—and without

  disguise—a lost profits analysis. As a result, THUSA requests that this Court preclude Show Me

  from calling Daniel Korczyk as an expert witness and strike Plaintiff’s Expert Reports.

                                        MEMORANDUM OF LAW

           Show Me is a former area developer and franchisee of the Tim Hortons® System which

  claims that Defendant THUSA anticipatorily breached the parties’ Area Development

  Agreement (“ADA”) and Franchise Agreements at a June 28, 2016 meeting, and otherwise

  breached the parties’ Franchise Agreements. Importantly for this motion, Show Me’s damage

  claims fail, because—among other reasons—the damages sought are barred by the damages

  limitation clauses contained in the parties’ ADA and Franchise Agreements. This Court already



  1
      A copy of the March 26, 2018 Initial Expert Report is attached hereto as Exhibit “1”.
  2
      A copy of the May 7, 2018 Supplemental Expert Report is attached hereto as Exhibit “2”.
  3
      The deposition of Daniel Korczyk is being filed simultaneously with this motion.

                                                   2
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 3 of 9
                                          CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


  determined that Show Me may not seek lost profits or lost opportunity damages or any

  consequential damages, indirect or special damages. [DE 37 at 10-12]. In its March 29, 2018

  Order, the Court held that “[t]he plain language of Section 19.06 [of the ADA] makes clear that

  Plaintiff may not seek from Defendant liquidated damages, consequential damages, indirect or

  special damages, lost profits or lost opportunity costs in any action or any claim.” [DE 37 at 11

  (emphasis in original)]. And, this Court thus determined that Show Me is “bound to the

  provisions for which it freely contracted.” [Id.]

         The Court’s ruling was based upon the provisions of both the ADA and the Franchise

  Agreements in which Show Me waived punitive and exemplary damages, and limited its

  recoveries to actual damages sustained. See ADA attached hereto as Ex. “3” at §19.06; Franchise

  Agreement attached hereto at Ex. “4” at § 17.02.4 Specifically, section 19.06 of the ADA

  provides in pertinent part:

         Notwithstanding anything to the contrary in this Agreement you shall not be
         entitled to seek from us in any action or claim against us liquidated damages,
         consequential damages, indirect or special damages, lost profits or lost
         opportunities costs.

  Ex. “3” at §19.06 (emphasis added). Likewise, section 17.02 of the Franchise Agreements

  provides in pertinent part:

         FRANCHISOR AND FRANCHISEE HEREBY WAIVE TO THE
         FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO OR CLAIM
         OF ANY PUNITIVE OR EXEMPLARY DAMAGES AGAINST THE
         OTHER, AND AGREE THAT IN THE EVENT OF A DISPUTE
         BETWEEN THEM EACH SHALL BE LIMITED TO THE RECOVERY
         OF ANY ACTUAL DAMAGES SUSTAINED BY IT.

  Ex. “4” at § 17.02 (emphasis in original).



  4
    THUSA has attached the Franchise Agreement for Tim Hortons® Restaurant #6612. All of the
  Franchise Agreements are substantially similar with regard to this Motion to Strike. If the Court
  requires, THUSA will submit all of the Franchise Agreements for the Court’s review.

                                                      3
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 4 of 9
                                          CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


         Nevertheless, in direct violation of this Court’s Order, Show Me intends to present the

  expert testimony of Daniel Korczyk, whose damage calculations impermissibly continue to

  depend upon lost profits or lost opportunity costs in both the Initial Expert Report and the

  Supplemental Report. See Ex. 1, Ex. 2; see also Korczyk dep. at 84:4-15.

         In Korczyk’s Initial Expert Report, Korczyk calculates damages based upon two lost

  profits models: a 20 year model seeking damages of $16.6 million and a 15 year model seeking

  damages of $21.56 million. See Korczyk’s Initial Expert Report, Ex. 1 at Exhibits 6.2 and 7.2.

  The models in Korczyk’s Initial Expert Report are clearly lost profits analyses. As THUSA’s

  expert Barry Mukamal states in his report:

         Both the 20 year damages model and the 15 year damages model calculate profits
         allegedly lost by SMH as projected in the SMH Model. Accordingly, Korczyk’s
         damage claims in Korczyk-LP [the original Expert Report] are barred pursuant to
         provisions of the ADA and the March 2018 Court Order.

  Mukamal report, Ex. 5 attached hereto, at p. 48, § 122.5

         Korczyk himself recognizes that his Initial Expert Report is barred by the Court’s

  determination that lost profits and lost opportunities damages are not recoverable. Korczyk

  Supplemental Expert Report, Ex. 2 at p. 1, ¶ 3. As a result, Korczyk drafted and delivered a May

  7, 2018 Supplemental Expert Report. See Ex. 2. Korczyk explains in his Supplemental Expert

  Report that it was prepared as a result of the Court’s ruling:

         I have been requested to supplement my earlier expert report dated March 26,
         2018 (referred to in this supplemental report as “Korczyk1”), with an alternative
         measurement of damages... This request for an alternative damages computation
         is based on the court’s ruling that it will enforce the damages limitations clause in
         an Area Development Agreement between Tim Hortons USA Inc. and Show Me
         Hospitality, LLC wherein such agreement precludes liquidated, consequential,
         indirect or special damages, lost profits and/or opportunity costs.


  5
   A copy of the Expert Rebuttal Report of: Supplemental Report of Daniel Korczyk, Prepared By:
  Barry Mukamal, CPA/PFS/ABV/CFE/CFF/CIRA, dated September 21, 2018 (the “Mukamal
  Report” is attached hereto as Exhibit “5”.

                                                    4
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 5 of 9
                                          CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES



  Korczyk Supplemental Expert Report, Ex. 2 at p. 1, ¶ 3.

           However, Korczyk’s Supplemental Expert Report is likewise barred. In the Supplemental

  Expert Report, Korczyk calculates a new set of numbers with a different damage date than his

  earlier report, this time asserting Show Me’s damages (assuming liability) are $11.137 million.

  Yet, despite the damage limitation clause precluding “lost opportunity” damages, Korczyk’s

  calculations are just that: an attempt to monetize a hypothetical lost opportunity for Show Me to

  sell its business in 2016. Korczyk acknowledged this fact at his deposition:

           Q.· ·   Okay.· Now, again, our starting point was that this $11 million valuation that you
                   did [in the Supplemental Report] represents what a buyer would pay to a seller as
                   a fair market value as of April 2015, right?

           A.· ·   In Korczyk-2 [Supplemental Report], right?

           Q.· ·   In Korczyk-2 [Supplemental Report].

           A.· ·   Right.

           Q.· ·   And so the damage is that some misconduct by Tim Hortons caused Mr.
                   Sigurdson to lose the opportunity to sell a business at that price as of 2015?

           A.· ·   Right.

  Korczyk dep. at 84:4-15 (emphasis added).             As this Court already has determined, lost

  opportunity damages are barred by the damage waiver clause. [DE 37 at 10-12].

           Korczyk’s Supplemental Expert Report is alternatively barred because, like the Initial

  Expert Report, its $11 million value calculates and depends upon the existence of lost profits and

  attempts to monetize a value based upon the same. Korczyk utilized in his Supplemental Expert

  Report an “income approach” to arrive at the $11 million figure. Korczyk Supplemental Expert

  Report, Ex. 2 at p. 7, ¶ 23.6 His Supplemental Expert Report acknowledges that the income



  6
      Korczyk states, “[i]n performing analysis related to SMH, I utilized the income approach as a

                                                    5
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 6 of 9
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


  approach establishes value based upon projected profits:

         The Income Approach

         The application of the income approach establishes value by means that capitalize
         or discount future anticipated benefits, such as cash flows or earnings, by a
         discount or capitalization rate. Capitalization and discount rates are applied to
         reflect market rate of return expectations, as well as the relative risk of the
         investment. This approach is often used to determine the value of operating
         companies whose value is aligned with their ability to generate future profits
         like SMH

  Id. at p. 6, ¶ 22 (emphasis added). Korczyk’s reliance on lost profit projections is fundamental to

  this calculation. He acknowledged at deposition that the damage amount would be “negligible”

  in the absence of his profit assumptions. Korczyk dep. at 69:9-71:3.

         THUSA’s rebuttal expert, Barry Mukamal, likewise recognizes that projected lost profits

  are the fundamental component to the $11 million valuation in Korczyk’s Supplemental Expert

  Report and that the damage amount would be negligible without reliance on lost profits

  projections:

         Both the DCF Value (an income approach) and the Investor Value calculated by
         Korczyk [in the Supplemental Report] have a clear fundamental basis in future
         profits of SMH, and it is the loss of these profits that Korczyk claims as SMH’s
         damages. Korczyk himself acknowledges that he “utilized the income approach as
         a primary means for assessing damages and equity value” and further defines the
         income approach as an approach “which establishes value by means that
         capitalize or discount future anticipated benefits, such as cash flows or earnings,
         by a discount or capitalization rate.” If lost profits and/or lost opportunity are to
         be excluded from this analysis pursuant to the March 2018 Court Order, both the
         DCF Value and the Investor Value would yield nil to relatively negligible value at
         the Alleged Damage Date [in the Supplemental Report].

  Mukamal Rebuttal Report, Ex. 5 at pp. 9-10, ¶ 23.

         This Court’s Order determined that lost opportunity damages and lost profits are waived.



  primary means for assessing damages and equity value, and relied upon the market approach as a
  secondary means of arriving at my conclusions.” Korczyk Supplemental Expert Report, Ex. 2 at
  p. 10, ¶ 23.

                                                  6
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 7 of 9
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


  [DE 37 at 10-12]. Indeed, as this Court is well aware, under Ohio and Florida law, a contract

  remedy is exclusive if the parties so stipulate. See Bank One, N.A. v. Echo Acceptance Corp.,

  380 F. App'x 513, 522 (6th Cir.2010); Mead Corp. v. ABB Power Generation, Inc., 319 F.3d

  790, 796 (6th Cir.2003) (it is a basic principle of contract law that parties by an express

  agreement may contract for an exclusive remedy if the parties clearly indicate their intent to

  make the remedy exclusive); Sheet Metal Workers' Nat. Pension Fund Bd. of Trustees v.

  Courtad, Inc., No. 5:12-CV-2738, 2015 WL 5560014, at *6 (N.D. Ohio Sept. 21, 2015) (same);

  see also Gilbert & Caddy, P.A. v. JP Morgan Chase Bank, N.A., 193 F. Supp. 3d 1294, 1309

  (S.D. Fla. 2016) (court enforced agreements’ contractually agreed-upon limitation provision

  barring claims for incidental and consequential damages).

         As set forth above, Korczyk’s Initial Expert Report is plainly a measure of Show Me’s

  purported lost profits and is not allowed under this Court’s prior Order and the parties’

  agreements. Korczyk’s Supplemental Expert Report is equally improper as it is based on a

  discounted cash flow (“DCF”) analysis, which is another consequential damages analysis.

  Plainly, Show Me seeks more than actual damages from THUSA. As this Court has already

  found that Show Me may not seek from THUSA liquidated damages, consequential damages,

  indirect or special damages, lost profits or lost opportunity costs in any action or any claim, this

  Court must strike Show Me’s Expert Daniel Korczyk and his expert reports as they are not

  allowed under the parties’ agreements or this Court’s Order.

                                           CONCLUSION

         Based on the foregoing, this Court must strike Show Me’s expert Daniel Korczyk and his

  expert reports.




                                                   7
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 8 of 9
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


         WHEREFORE, Defendant Tim Hortons USA Inc. requests that this Court enter an order

  striking Plaintiff’s expert Daniel Korczyk, striking his expert report and supplemental expert

  report, and precluding him from testifying as an expert witness, and granting such other relief as

  this Court deems just and proper.



                                               s/Nina Greene
                                               Michael D. Joblove
                                               Florida Bar No.: 354147
                                               mjoblove@gjb-law.com
                                               Nina Greene, Esq.
                                               Florida Bar No. 072079
                                               ngreene@gjb-law.com
                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               100 Southeast Second Street, 44th Floor
                                               Miami, Florida 33131
                                               Telephone: (305) 349-2300
                                               Attorneys for Defendant




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF. I also certify that the foregoing document is being served on all

  counsel of record identified on the attached Service List via transmission of Notices of Electronic

  Filing generated by CM/ECF this 29th day of October, 2018.

                                               s./ Nina Greene

                                               Attorney




                                                  8
Case 1:17-cv-22679-JEM Document 86 Entered on FLSD Docket 10/29/2018 Page 9 of 9
                                       CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


                                         SERVICE LIST

                     Show Me Hospitality, LLC v. Tim Hortons USA, Inc.
                   CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES

  (1) Michael D. Joblove
  mjoblove@gjb-law.com
  Nina Greene
  ngreene@gjb-law.com
  Martin J. Keane
  mkeane@gjb-law.com
  GENOVESE JOBLOVE & BATTISTA, P.A.
  4400 Miami Tower
  100 Southeast Second Street
  Miami, Florida 33131
  Telephone:     (305) 349-2300
  Facsimile:     (305) 349-2310
  Attorneys for Defendant Tim Hortons USA, Inc.

  (2) Robert Zarco
  rzarco@zarcolaw.com
  Robert M. Einhorn
  reinhorn@zarcolaw.com
  Alaina B. Siminovsky
  asiminovsky@zarcolaw.com
  ZARCO EINHORN SALKOWSKI & BRITO, P.A.
  2700 Miami Tower
  100 Southeast Second Street
  Miami, Florida 33131
  Telephone:     (305) 374-5418
  Facsimile:     (305) 374-5428
  Attorneys for Plaintiff Show Me Hospitality, LLC
  SERVED VIA CM/ECF

  (3) Scott E. Korzenowski - Pro Hac Vice
  sekorzenowski@dadygarner.com
  Andrew M. Malzahn - Pro Hac Vice
  amalzahn@dadygarner.com
  DADY & GARDNER, P.A.
  5100 IDS Center
  80 South Eighth Street
  Minneapolis, MN 55402
  Attorneys for Plaintiff Show Me Hospitality, LLC
  SERVED VIA CM/ECF




                                                  9
